LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.68

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

ARP-HCI-02-RPP-203-15    DOC: June 4, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ENDORSEMENT NO. 1

to the

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

AEOLUS RE LTD.

in respect of its

KEYSTONE SEGREGATED ACCOUNT

KEYSTONE PF SEGREGATED ACCOUNT

(hereinafter called, with other participants, the “Reinsurer”)

Effective June 1, 2015, the Contract has been amended as follows:

PARAGRAPH (1) OF ARTICLE 9 – COLLATERAL shall read as follows:

As promptly as possible following the effective date of this Contract, the
Reinsurer (as Grantor) shall enter into a Trust Agreement (the “Trust
Agreement”) with the Reinsured (as Beneficiary) and the trustee, pursuant to
which the Reinsurer shall provide collateral in the form of eligible Assets
deposited and held in a Trust Account, with such Assets having a market value
greater than or equal to $10,430,914.50 (the “Collateral”) less unpaid premium
(net of brokerage and applicable Federal Excise Tax). It is understood that
deposit premium paid in accordance with the Rate and Premium Article shall be
deposited into the Trust Account.

PARAGRAPH (5) OF ARTICLE 11 – CONFIDENTIALITY shall read as follows:

With regard to any personally identifiable information of the insured under the
Reinsured’s Policy to which the Reinsurer or its representatives may have
access, the Reinsurer shall agree to be bound by the insurance privacy laws of
the state in which the Policy is issued and any applicable U.S. federal law and
shall keep such information secure in accordance with U.S. insurance industry
standards or that of the Reinsurer’s country of domicile, whichever standards
are higher.

 

 

ARP-HCI-02-RPP-203-15    Endorsement No. 1 – AEOLS DOC: June 4, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

ARTICLE 19 – LIMITED RECOURSE AND BERMUDA REGULATIONS shall read as follows:

 

  1. The Reinsured understands and accepts that Aeolus Re Ltd. is registered as
a segregated account company under the Bermuda Segregated Accounts Companies Act
2000 and is entering into this Contract for and on behalf of its Keystone
Segregated Account (the “Keystone SAC”) and Keystone PF Segregated Account (the
“Keystone PF SAC”, and together with the Keystone SAC, the “SAC Reinsurers”).

 

  2. For purposes of this Article, each of such segregated accounts is
individually referred to as a “SAC Reinsurer” and, if applicable, collectively
as the SAC Reinsurers. All corporate matters relating to the creation of the SAC
Reinsurers, including, but not limited to, the capacity of the SAC Reinsurers,
the segregated nature of the SAC Reinsurers and Aeolus Re Ltd., and the
operation and liquidation of the SAC Reinsurers, will be governed by, and
construed in accordance with, the laws of Bermuda. The Reinsured acknowledges
that each SAC Reinsurer has written and/or will write other reinsurance or
retrocession policies and that the assets and liabilities attributable to each
such contract shall be linked to the SAC Reinsurer writing such contract.
Accordingly, each SAC Reinsurer (i.e., segregated account) will have assets and
liabilities relating to a multiple of reinsurance contracts. The Reinsured has
had the opportunity to take advice and to obtain all such additional information
that it considers necessary to evaluate the terms, conditions and risks of
entering into this Contract with each SAC Reinsurer.

 

  3. Notwithstanding any other provision of this Contract to the contrary, the
liability of each SAC Reinsurer for the performance and discharge of all of its
obligations, however they may arise, in relation to this Contract (together the
“SAC Obligations”) will be limited to and payable solely from the assets linked
to that SAC Reinsurer. Accordingly there will be no recourse to any other assets
of Aeolus Re Ltd. (including, for the avoidance of doubt, any assets linked to
any other segregated account of Aeolus Re Ltd. or to its general account). In
the event that the assets linked to a SAC Reinsurer are insufficient to meet all
of its SAC Obligations, any SAC Obligations remaining after the application of
such assets linked to such SAC Reinsurer will be extinguished, and the Reinsured
undertakes in such circumstances to take no further action against such SAC
Reinsurer, Aeolus Re Ltd. or any other segregated accounts of Aeolus Re Ltd. in
respect of any such SAC Obligations. In particular, neither the Reinsured nor
any party acting on its behalf will petition or take any steps for the winding
up or receivership of a SAC Reinsurer, Aeolus Re Ltd., or any other segregated
account of Aeolus Re Ltd.

SCHEDULE A shall now read as attached.

All other Terms and Conditions remain unchanged.

 

 

ARP-HCI-02-RPP-203-15    Endorsement No. 1 – AEOLS DOC: June 4, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

Signed in                                 , on this                      day of
                    , 20    

AEOLUS REINSURANCE LTD.

in respect of its

KEYSTONE SEGREGATED ACCOUNT

KEYSTONE PF SEGREGATED ACCOUNT

BY:                                                                 

TITLE:                                                             

Signed in                                 , on this                      day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                                 

TITLE:                                                             

 

 

ARP-HCI-02-RPP-203-15    Endorsement No. 1 – AEOLS DOC: June 4, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

SCHEDULE A

REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 2

   Excess
Layer 3  

Reinsurer’s Per Occurrence Limit in Original Contract

   $ 228,000,000   

RPP Factor

     1.1000   

RPP Annual Deposit Premium

     19.263% of $****   

RPP Annual Minimum Premium

     19.263% of $****   

RPP Deposit Payment Schedule:

  

June 1, 2015

     19.263% of $****   

January 1, 2016

     19.263% of $****  * 

 

* plus applicable adjustment per Rate and Premium Article

The figures listed above shall apply to each Reinsurer in the percentage share
for that excess layer as expressed in its Interests and Liabilities Agreement
attached hereto.

 

 

ARP-HCI-02-RPP-203-15    Endorsement No. 1 – AEOLS DOC: June 4, 2015   